 Case 18-00062       Doc 64  Filed 06/06/19 Entered 06/06/19 14:01:46                 Desc Main
                                Document Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                                    )   BK No.:      16-12928
                                                          )
DENNIA A. KOVALSKY,                                       )   Chapter: 7
                                                          )
                                                              Honorable Deborah L. Thorne
                                                          )
                                                          )
                                    Debtor(s)             )
PHILLIP D. LEVEY, not individually, but solely as         )   Adv. No.: 18-00062
Trustee of the Ch. 7 Bankr. Estate of Dennis A. Kovalsky, )
                                                          )
                                    Plaintiff(s)
LINDA M. KOVALSKY,                                        )
                                                          )
                                                          )
                                    Defendant(s)          )

                               ORDER DISMISSING COUNTERCLAIMS


      This matter coming before the Court on the motion (the "Motion") of Linda M.
Kovalsky ("Linda") seeking the entry of an order dismissing her counterclaims (the
"Counterclaims") filed in response to the Trustee's First Amended Complaint to
Avoid and Recover Transfer and in the Alternative, For Monies Due (the "The First
Amended Complaint"), Linda having given notice of the Motion to all parties
entitled thereto; the Court having considered the statements of counsel, and being
well advised in the premises; and the Court having core jurisdiction over this
proceeding;

                IT IS HEREBY ORDERED THAT:

                1.     The Motion is granted;

             2.   The Counterclaims filed by Linda M. Kovalsky in response to the
First Amended Complaint are hereby Dismissed pursuant to Fed. R. Civ. P. 41(a)(2)
made applicable by Fed. R. Bankr. P. 7041.




                                                       Enter:


                                                                  Honorable Deborah L. Thorne

Dated: June 06, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Karen V. Newbury
 FRANKGECKER LLP
 1327 West Washington Boulevard
 Suite 5G-H
 Chicago, Illinois 60607
 Tel. (312) 276-1400
 Fax. (312) 276-0035
